Order entered March 6, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00298-CV

                             IN RE CRAIG WATKINS, Relator

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-00180-Q

                                           ORDER
       The Court has before it the State’s motion for leave of the court to file attached Exhibit

A. The Court GRANTS the motion and ORDERS the exhibit attached to the motion filed as of

today’s date.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE